DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/21 has been entered.
Claims 1-22 remain pending, of which claims 1-11 and 18-19 were previously withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection element and evaluation unit in claim 12, detection device in claim 15, 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13, 15-16, 20-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TSCHIERSCH (Pub 2012) as supplied by applicant in the IDS dated 3/13/19.
With respect to claim 12, under the 35 USC 112f interpretation the detection element is interpreted as a sensor chip (from Spec 0044-46), the evaluation unit is interpreted as a laptop or mobile device (Spec 0100) and their functional equivalents. TSCHIERSCH discloses a compact fluorescence ratio metric-based device for detecting oxygen consumption (arrangement capable of being used for detecting microorganism) comprising a planar oxygen sensor consisting of an oxygen-sensitive foil (sensor foil) with a transparent oxygen-blocking base layer on one free surface side (oxygen impermeable at least partially transparent read out carrier layer) supporting a sensitive layer incorporating fluorescent dyes that respond to oxygen that are immobilized in a matrix which is highly permeable to oxygen on an opposite free surface side (oxygen permeable layer doped with an oxygen indicator dye and loaded with oxygen), wherein the sensitive layer must be in direct contact with the sample (can be placed on at least a portion of a surface in an airtight manner); (Sensor Design section, paragraphs 1-2, Figure 1); a color RGB chip (sensor chip, detection element) associated with a USB microscope arranged in optical relation to the sensor (Fig 1) for receiving emission wavelengths (emission of the oxygen indicator dye when the dye is excited) (Working principle calibration section, paragraph 1); and 
With respect to claim 13, TSCHIERSCH discloses an LED blue light for illuminating the sample (light source providing excitation light) that is placed in optical relation to the sensor (Sensor Design section, paragraph 2, Figure 1). 
With respect to claim 15, TSCHIERSCH discloses a color RGB chip (sensor chip, detection element) associated with a USB microscope (optic) housing arranged in optical relation to the sensor (Fig 1) for receiving emission wavelengths (emission of the oxygen indicator dye when the dye is excited) which is then connected to a laptop (evaluation unit) (Working principle calibration section, paragraph 1, Figure 1). 
With respect to claim 16, TSCHIERSCH discloses an LED blue light for illuminating the sample (light source providing excitation light) that is placed in optical relation to the sensor (Sensor Design section, paragraph 2, Figure 1).
With respect to claim 20, TSCHIERSCH discloses a compact fluorescence ratio metric-based device for detecting oxygen consumption (arrangement capable of being used for detecting microorganism) comprising a planar oxygen sensor consisting of an oxygen-sensitive foil (sensor foil) with a transparent oxygen-blocking base layer (oxygen impermeable at least partially transparent read out carrier layer) supporting a sensitive layer incorporating fluorescent dyes that respond to oxygen that are immobilized in a matrix which is highly permeable to oxygen (oxygen permeable layer dopes with an oxygen indicator dye and loaded with oxygen), wherein the sensitive layer must be in direct contact with the sample (can be placed on at least a portion of a surface in an airtight manner); (Sensor Design section, paragraphs 1-2, Figure 1). The amendment regarding the results of the placement of the claimed device in use and the type of graphical or statistical representation displayed by the display are considered functional limitations. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not 
With respect to claim 21, TSCHIERSCH discloses the sensor is flexible (sensor design section, paragraph 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSCHIERSCH (Pub 2012) as applied to the claims above, in view of O’DRISCOLL (US 2014/0296112).
With respect to claim 14, 17, TSCHIERSCH discloses a color RGB chip (sensor chip, detection element) associated with a USB microscope (optic) housing arranged in optical relation to the sensor (Fig 1) for receiving emission wavelengths (emission of the oxygen . 

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSCHIERSCH (Pub 2012) as applied to the claims above, in view of PITNER (US 6395506). 
With respect to claim 22, TSCHIERSCH discloses the sensor foil as claim in claim 20, and that a first free surface side of the oxygen permeable sensitive layer can be coated with another layer (Sensor design section paragraph 3), but does not explicitly disclose this additional layer is a regular pattern of a plurality of fields each containing a different type of antibiotic. However, PITNER discloses a device for monitoring cells comprising an oxygen based fluorescent sensor (sensor film) (column 4, lines 55-67), in which the sensors may be constructed from sol-gel films (sensor film) and useful oxygen sensor can be constructed with a dye immobilized (Column 11, lines 21-37) and one example where the fluorescence indicator is used in a tray (regular pattern of a plurality of fields) containing different antibiotics at different concentrations (each field contains different type of antibiotic) (Example 9, Col. 15, lines 34-45). It would have been . 

Response to Arguments
Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive. 
In response to applicant's argument, pages 8-15, that the prior art reference discloses using the sensor foil in a different manner, it is noted a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As the prior art discloses all the claimed structural elements as addressed in the above rejections, it is considered capable of being used as claimed/argued. The amendments regarding the results of the placement of the claimed device in use and the type of graphical or statistical representation displayed by the display are considered functional limitations. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claims. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA,); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, .136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such art reference, regardless of whether the prior art reference explicitly discloses such capacity for performing the recited function. In re Ludtke, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799